DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 13-20 are objected to because of the following informalities:  
In claims 5 and 15, line 4, “divided, a depths of” should read “divided, depths of”.  
In claims 13-20, line 1, the claims recite “the method” but depend from claim 11 which recites a device, as such claims 13-20 should read “the device of” in their respective first lines.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,295,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by the patent claims of the ‘627 patent as discussed below.
With regards to claim 1 of the instant application, claims 1 and 8 of the ‘627 patent provide a teaching of a method for training a subject to ameliorate visual field defect of the subject (Col 23, lines 21-22) based on a 3D (three-dimension) virtual reality using a head mounted display (Col 24, lines 47-48 teach the screen of claim 1 is a head mounted display), the method comprising: 
outputting, by the head mounted display, a first object based on the 3D virtual reality on a screen of the head mounted display, wherein the first object is output in an approaching manner toward the subject from a first position to a second position (Col 23, lines 23-26); 
when a position of the first object reaches the second position, dividing, by the head mounted display, the first object into a plurality of first objects and outputting the divided first objects on the screen or removing, by the head mounted display, the first object from the screen (Col 23, lines 27-31); 
when the first object is divided or removed, outputting, by the head mounted display, a second object and a third object based on the 3D virtual reality on the screen (Col 23, lines 32-34); and
receiving, by the head mounted display, an identification input about the second object and the third object from a response input device of the subject (Col 23, lines 35-37), 
wherein the first position and the second position are present in a central visual field of the subject (Col 23, lines 43-44), and 
wherein each of the second object and the third object is positioned in at least one of the central visual field of the subject, a normal region of a subject visual field, or a defect region of the subject visual field (Col 23, lines 45-48).
Therefore, patent claims 1 and 8 of the ‘627 patent are in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention (See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)).
With regards to claim 11 of the instant application, claims 1, 8, and 16 of the ‘627 patent provide a teaching of a head mounted display device (Col 24, lines 47-48) for performing visual field defect-ameliorating training based on a 3D (three-dimension) virtual reality (Col 26, lines 19-20), the computing device comprising: a communication unit configured to communicate with a response input device of the subject (Col 26, lines 21-23, 36-38 teach the controller (processor) is configured to communicate with the input device); a display unit configured to output information related to the visual field defect- ameliorating training (Col 24, line 26; a screen (display unit)); and a processor (Col 24, line 21; controller) configured to: 
output, on a screen of the display unit, a first object based on the 3D virtual reality, wherein the first object is output in an approaching manner toward the subject from a first position to a second position (Col 26, lines 24-27), 
when a position of the first object reaches the second position, divide the first object into a plurality of first objects (Col 26, lines 28-29), 
output the divided first objects on the screen or removing the first object from the screen (Col 26, lines 30-31), 
when the first object is divided or removed, output a second object and a third object based on the 3D virtual reality on the screen (Col 26, lines 32-34), and 
receive, via the communication unit, an identification input about the second object and the third object from the response input device of the subject (Col 26, lines 36-38), 
wherein the first position and the second position are present in a central visual field of the subject (Col 26, lines 44-45), and 
wherein each of the second object and the third object is positioned in at least one of the central visual field of the subject, a normal region of a subject visual field, or a defect region of the subject visual field (Col 26, lines 46-49).
While claims 1 and 8 are a different dependent chain from claim 16 of the ‘627 patent, the device performs the same method as that claimed in patent, and it would have been obvious to one of ordinary skill in the art to apply the same dependent modifications to the independent claim in the same way. Therefore, patent claims 1, 8, and 16 of the ‘627 patent are in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention (See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)).
With regards to claims 2 and 12, claim 3 of the ‘627 patent provides a teaching of  wherein the second object and the third object are output as a first combination, and wherein the first combination is configured such that one of the second object and the third object is positioned in the normal region of the subject visual field, while the other thereof is positioned in the defect region of the subject visual field (Col 23, lines 55-63).
With regards to claims 3 and 13, claim 4 of the ‘627 patent provides a teaching of wherein the second object and the third object are output as a predetermined ratio of the first combination and a second combination, and wherein the second combination is configured such that the second object and the third object are positioned in the normal region of the subject visual field (Col 23 line 64 - Col 24 line 5).
With regards to claims 4 and 14, claim 5 of the ‘627 patent provides a teaching of wherein the second object and the third object are output as a third combination, and wherein the third combination is configured such that one of the second object and the third object is positioned at the central visual field of the subject, while the other thereof is positioned in the defect region of the subject visual field (Col 24, lines 6-14).
With regards to claims 5 and 15, claim 6 of the ‘627 patent provides a teaching of wherein when the first object is divided on the screen by the head mounted display, the first object is divided into a first sub object and a second sub object in the second position (Col 24, lines 19-24), wherein while the first object is divided, a depths of the first sub object and the second sub object are adjusted to be the same as or different from that of the first object (Col 24, lines 24-26), wherein the outputting of the second object and the third object includes: outputting, by the head mounted display, the second object and the third object on a predetermined region of the screen instead of the first sub object and the second sub object (Col 24, lines 32-36), after the first object is divided into the first sub object and the second sub object (Col 24, lines 30-32).
With regards to claims 6 and 16, claim 7 of the ‘627 patent provides a teaching of wherein when the first object is removed from the screen by the head mounted display, the first object is removed from the screen in a scattered manner from the second position, in a spreading manner from the second position, or in the scattered manner or in the spreading manner from the second position, along with adjusting a depth at which the first object as being scattered or spread is present (Col 24, lines 37-46).
With regards to claims 7 and 17, claims 9 and 10 of the ‘627 patent provide a teaching of wherein the first object is output such that a color of the first object at the first position is different from a color of the first object at the second position (Col 24, lines 59-63), wherein the second object and the third object are output as a pattern corresponding to at least one of a horizontal pattern and a vertical pattern (Col 24, line 65 - Col 25, line 1), and wherein the patterns of the second object and the third object are the same as or different from each other (Col 25, lines 1-3).
While claims 9 and 10 are different dependent chains of the ‘627 patent, it would have been obvious to one of ordinary skill in the art to combine the visual modifications of the objects as the changes are merely design changes that can be modified through known techniques of coding. 
With regards to claims 8 and 18, claim 11 of the ‘627 patent provides a teaching of wherein the second object and the third object are output in the form of a rotating figure, and wherein a rotation directions of the second object and the third object are randomly output to be the same or different from each other (Col 25, lines 4-10).
With regards to claims 9 and 19, claim 12 of the ‘627 patent provides a teaching of wherein a depths of the second object and the third object are randomly output to be the same or different from each other, and wherein the depths of the second object and the third object indicate a distance of the second object or the third object from the subject's eye position (Col 25, lines 11-20).
With regards to claims 10 and 20, claim 13 of the ‘627 patent provides a teaching of wherein at least one of a size, a position, an exposure time duration, and a contrast of the second object and the third object is changed based on a predetermined setting (Col 25, lines 21-26).

Conclusion
Accordingly, claims 1-20 are rejected and claims 5 and 13-20 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715